                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RONALD G DENICOLO,                                  CASE NO. 19-cv-00210-YGR
                                   7                   Plaintiff,                            ORDER GRANTING MOTION TO COMPEL
                                                                                             ARBITRATION AND STAYING ACTION AS
                                   8             vs.                                         TO DEFENDANT THE HERTZ
                                                                                             CORPORATION ONLY; SETTING
                                   9     THE HERTZ CORPORATION, ET AL.,                      COMPLIANCE HEARING; AND SETTING
                                                                                             CASE MANAGEMENT CONFERENCE
                                  10                   Defendants.
                                                                                             Re: Dkt. No. 27
                                  11

                                  12          Defendant The Hertz Corporation (“Hertz”) has filed its motion to compel arbitration and
Northern District of California
 United States District Court




                                  13   dismiss or stay claims against Hertz. (Dkt. No. 27.) Having considered the parties’ briefing and
                                  14   evidence in support of and opposition to the motion, and for the reasons stated on the record at the
                                  15   hearing April 9, 2019, the Court ORDERS that the motion to compel arbitration is GRANTED and
                                  16   the case is STAYED against Hertz only.
                                  17          The Court SETS a compliance hearing for Friday, August 30, 2019, at 9:01 a.m., in
                                  18   Courtroom 1, Federal Courthouse, 1301 Clay Street, Oakland. Plaintiff and Hertz are directed to
                                  19   submit a joint status statement regarding the status of the arbitration, to be file no later than
                                  20   August 23, 2019. If the Court is satisfied with the statement, the compliance hearing will be
                                  21   vacated and no appearance will be required
                                  22          The Court further Sets an initial case management conference with respect to plaintiff’s
                                  23   claims against all other defendants for Monday, May 6, 2019, at 2:00 p.m. in Courtroom 1,
                                  24   Federal Courthouse, 1301 Clay Street, Oakland.
                                  25          This terminates Docket No. 27.
                                  26          IT IS SO ORDERED.
                                  27   Dated: April 12, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  28
                                                                                             UNITED STATES DISTRICT COURT JUDGE
